                                                                            USDC SDNY
                                                                            DOCUMENT
                                                                            ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                                             12/12/2019
                                                                            DATE FILED: ______________
---------------------------------------------------------------X
CBF INDUSTRIA DE GUSA S/A, et al.,                             :
                                                               :
                                                               :
                           Plaintiffs,                         :   ORDER
                                                               :
         -v-                                                   :   13-CV-2581 (PKC) (JLC)
                                                               :
AMCI HOLDINGS, INC., et al.,                                   :
                                                               :
                           Defendants.                         :
---------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        The Court held a status conference today to address various discovery issues. As
discussed at the conference, IT IS HEREBY ORDERED as follows:
       1. Plaintiffs’ request for a two-week extension of the fact discovery deadline is granted,
           on consent. The fact discovery deadline is now February 14, 2020.
       2. The Court will separately issue a Forensic Protocol Order, consistent with the
           procedures discussed at today’s conference.
       3. On January 17, 2020 at 10:00 a.m., the parties shall appear before the Court for the
           next status conference in courtroom 21-D, 500 Pearl Street, New York, New York.
       4. Any disputes to be addressed by the Court at the next conference should be submitted
           by letter-motion no later than January 10 at 5:00 p.m. and any responses to the letter-
           motion should be filed by noon on January 14.
       5. Alternatively, if the parties do not believe the January conference is necessary, they
           should file a letter so informing the Court by January 10.
The Clerk of Court is respectfully directed to close Docket No. 368 and mark it as granted in part
and denied in part, consistent with the Forensic Protocol Order.
        SO ORDERED.

Dated: December 12, 2019
       New York, New York
